
	
		II
		110th CONGRESS
		2d Session
		S. 3702
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for full and open competition for Federal
		  contracts related to natural disaster reconstruction efforts. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Natural Disaster Fairness in
			 Contracting Act of 2008.
		2.Competition
			 requirementsIn entering into
			 a contract to procure property or services in connection with natural disaster
			 reconstruction efforts, the head of an executive agency shall comply with the
			 requirements under section 303 of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 253), except that the exceptions to the
			 requirement for competitive procedures provided under paragraphs (3), (4), and
			 (7) of subsection (c) of such section shall not apply to such contract.
		3.Written approval
			 for use of non-competitive procedures required for certain contracts
			(a)Approval
			 requiredThe head of an executive agency may enter into a
			 contract to procure property or services in connection with natural disaster
			 reconstruction efforts using other than full and open competition only upon the
			 written approval of the President or the President's designee.
			(b)Congressional
			 notification requiredIn any case in which procedures other than
			 full and open competitive procedures are to be used to enter into such a
			 contract, the head of such executive agency shall submit not later than 7
			 calendar days before the award of the contract a notification to the Committee
			 on Appropriations of the Senate, the Committee on Appropriations of the House
			 of Representatives, and the standing committees of the Senate and the House of
			 Representatives that have jurisdiction over the executive agency. Such
			 notification shall provide the justification for use of other than full and
			 open competitive procedures, a brief description of the contract's scope, the
			 amount of the contract, a discussion of how the contracting agency identified
			 and solicited offers from contractors, a list of the contractors solicited, and
			 the justification and approval documents (as required under section 303(f)(1)
			 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 253(f)(1)) on which was based the determination of use of procedures other than
			 full and open competitive procedures.
			(c)Scope of
			 requirements
				(1)Size of
			 contractsThis section shall not apply to contracts of less than
			 $5,000,000.
				(2)ApplicabilityThis
			 section also shall apply to any extension, amendment, or modification of
			 contracts for the procurement of property or services in connection with
			 natural disaster reconstruction efforts entered into prior to the enactment of
			 this Act using other than full and open competitive procedures.
				(3)Small business
			 exceptionThis section shall not apply to contracts authorized by
			 the Small Business Act (15 U.S.C. 631 et seq.).
				4.Disclosure
			 required
			(a)Publication and
			 public availability
				(1)In
			 generalThe head of an executive agency that enters into a
			 contract for the procurement of property or services in connection with natural
			 disaster reconstruction efforts through the use of other than full and open
			 competitive procedures shall publish in the Federal Register or Federal
			 Business Opportunities, and otherwise make available to the public not later
			 than 7 calendar days before the date on which the contract is entered into, the
			 following information:
					(A)The amount of the
			 contract.
					(B)A brief
			 description of the scope of the contract.
					(C)A discussion of
			 how the executive agency identified, and solicited offers from, potential
			 contractors to perform the contract, together with a list of the potential
			 contractors that were issued solicitations for the offers.
					(D)The justification
			 and approval documents (as required under section 303(f)(1) of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)) on which
			 was based the determination to use procedures other than competitive
			 procedures.
					(2)Scope of
			 requirements
					(A)Size of
			 contractsThis section shall not apply to contracts of less than
			 $5,000,000.
					(B)ApplicabilityThis
			 section shall also apply to any extension, amendment, or modification of
			 contracts entered into prior to the enactment of this Act using other than full
			 and open competitive procedures.
					(C)Small business
			 exceptionThis section shall not apply to contracts authorized by
			 the Small Business Act (15 U.S.C. 631 et seq.).
					(b)Relationship to
			 other disclosure lawsNothing in this section shall be construed
			 as affecting obligations to disclose United States Government information under
			 any other provision of law.
			5.Contracts
			 entered into under unusual and compelling urgency exception
			(a)Requirement for
			 performance within 6-month periodThe head of an executive agency
			 may not rely on the exception provided under section 303(c)(2) of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)) to enter
			 into a contract to procure property or services in connection with natural
			 disaster reconstruction efforts using procedures other than competitive
			 procedures unless the contract will be performed within a 6-month
			 period.
			(b)Extended
			 notification and disclosure deadlinesThe notification and
			 disclosure deadlines specified in section 3(b) and section 4(a)(1),
			 respectively, shall be 7 calendar days after the date a contract is entered
			 into in the case of a contract described in subsection (a).
			6.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term
			 executive agency has the meaning given the term in section 4 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).
			(2)Full and open
			 Competitive proceduresThe term full and open
			 competition has the meaning given the term in section 4 of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403).
			(3)Natural
			 Disaster Reconstruction effortsThe term natural disaster
			 reconstruction efforts means reconstruction efforts undertaken in an
			 area subject to a declaration by the President of a major disaster under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170).
			
